Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 16, 2021 was received.  Claims 3-56 and 7 were cancelled.  Claims 1, 3, 8, 9, 20, and 26 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The newly submitted disclosure is objected to because of the following informalities: The newly submitted title should start with the article “A” and the term “mutliple” is misspelled.


Double Patenting
The provisional rejection of claims 1-5, 10, 17, 20, 22, and 23 on the grounds of nonstatutory double patenting over claims 1, 3, 4, 6, 8, 9, 12, 19, 22-24, 27, 33, and 34 of copending Application No. 15/990982 (reference application) has been withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 112
The rejection of claims 1-33 has been withdrawn in view of the amendments to independent claims 1 and 20.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yonehara et al. on claims 1-3, 10-21, and 26-33 are maintained with modifications to reflect the amendments to the claims.

The claim rejection under 35 U.S.C. 103 as unpatentable over Yonehara et al. as applied to claim 3 and further in view of Cao on claims 4-9 are withdrawn because independent claim 1 has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Yonehara et al. as applied to claim 20 and further in view of Proietti et al. on claims 22-25 are withdrawn because independent claim 20 has been amended.

	
Claims 1, 3, 8-21, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (US 2014/0205909).
Regarding claims 1, 3, 8-15 and 17, Yonehara discloses an electrolyte [0164] for use in an energy storage device (battery) [0040-0041], comprising: a polymer matrix of at least two crosslinked structures [0045], including a first polymeric material and a second polymeric material (one of more polymers used in the gel electrolyte including polyacrylic acids and cellulose) [0179]; and an electrolytic solution retained by the polymer matrix (inorganic compounds, organic zinc based compound such as zinc acetate) [0075, 0170, 0176, 0195] including an alkali (potassium hydroxide) [0145, 0385, 0387, 0389]; but does not explicitly disclose the electrolyte is in a form being adapted to absorb elastic deformation when subjected to an external mechanical load applied to the polymer matrix and intertwining connections.
However, Yonehara recognizes the polymers used in the gel electrolyte is in a gel state and is formed into gel by covalent bond, coordination bond (chemical crosslink), and a non-covalent 
  Furthermore, the selection of the respective polymers [0179] including sodium polyacrylate [0380, 0385, 0387, 0389, 0405, 0407, 0409, 0411, 0423] makes obvious the selection of the respective first and second polymeric material absent any evidence of unexpected benefits of a specific combination. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07. In addition, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).
Regarding claim 16, Yonehara is silent towards the amount of the second polymeric material is 2.7% by mole percentage of monomer of the first polymeric material.  However, one of ordinary skill in the art would readily recognize the amounts of the respective polymers selected in forming the electrolyte can be varied by a skilled artisan to provide the properties as desired and would be matter of simple design choice. The rationale to support a conclusion that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	Regarding claims 18 and 19, Yonehara is silent towards the electrolyte having a strain of at least 1000% or an ion conductivity of 0.28 S-cm-1. While the prior art does not explicitly teach the strain or ion conductivity, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) the electrolyte disclosed in the prior art and the applicant.   As (the object) the electrolyte taught by the prior art and the -1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	 
Regarding claim 20, Yonehara discloses an energy storage device (battery) [0040-0041], comprising: a first electrode and a second electrode [0187, 0188], the first and the second electrode being spaced apart from each other (electrolyte interposed between the electrodes providing the spacing), an electrolyte (gel electrolyte) disposed between the first electrode and the second electrode [0188], the electrolyte comprises a polymer matrix including at least two crosslinked structures having a first polymeric material and a second polymeric material (one of more polymers used in the gel electrolyte including polyacrylic acids and cellulose) [0179]; an electrolytic solution retained by the polymer matrix (inorganic compounds, organic zinc based compound such as zinc acetate) [0075, 0170, 0176, 0195]; but does not explicitly disclose the electrolyte is in a form being adapted to absorb elastic deformation  when subjected to an external mechanical load applied to the polymer matrix and intertwining connections.  
However, Yonehara recognizes the polymers used in the gel electrolyte is in a gel state and is formed into gel by covalent bond, coordination bond (chemical crosslink), and a non-covalent interaction such as ionic bond, hydrogen bond, n bond and van der Waals bonds (physical crosslink) forming a cross-linking structure providing a suppression in form including shape change [0167, 0178].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the polymer matrix of Yonehara forming a gel electrolyte would by virtue of the electrolytes recognition of being formed in a cross-linked structure by 
Regarding claim 21, Yonehara discloses the energy storage device according to claim 20, wherein the first electrode is an anode including a piece of zinc metal or a substrate deposited with zinc metal [0158, 0159].  
Regarding claim 26, Yonehara discloses wherein the at least two crosslinked structures include: a first crosslinked structure defined by a plurality of polymer chains of the first polymeric material and a second crosslinked structure defined by a plurality of polymer chains of the second polymeric material (one of more polymers used in the gel electrolyte including polyacrylic acids and cellulose) [0179] but does not explicitly teach a third crosslinked structure including at least one covalent bonds formed between adjacent pairs of polymer chains of the first and the second polymeric materials.  
However, Yonehara recognizes the polymers used in the gel electrolyte is in a gel state and is formed into gel by covalent bond, coordination bond, or a non-covalent interaction such as ionic bond, hydrogen bond, n bond and van der Waals bonds forming a cross-linking structure providing a suppression in form including shape change [0178].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the polymer matrix of Yonehara forming a gel electrolyte would by virtue of the electrolytes recognition of being formed in a cross-linked structure by covalent bond, coordination bond, and non-covalent interaction such as ionic bond, hydrogen bond, n bond and van der Waals bonds would also have an arrangement of cross-linked portions among and between the respective selected polymers forming a gel electrolyte. Furthermore, the selection of the respective polymers [0179] including sodium polyacrylate [0380, 0385, 0387, 0389, 0405, 0407, 0409, 0411, 0423] makes obvious the selection of the respective first and second polymeric material absent any evidence of unexpected benefits of a specific combination. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07. In addition, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).
Regarding claim 27, Yonehara discloses the energy storage device according to claim 20, wherein the first polymeric material is sodium polyacrylate and the second polymeric material is cellulose (one of more polymers used in the gel electrolyte including polyacrylic acids and cellulose) [0179].  
Regarding claims 28-31, Yonehara discloses the energy storage device according to claim 20, wherein the device has a strain of at least 500%, the device can elastically deform while maintaining electrochemical performance of the device, and maintains a stable charge-discharge performance at a current density of 5 mA-cm-2 under a predetermined strain.  While the prior art does not explicitly teach the strain or maintenance of electrical performance, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) the electrolyte disclosed in the prior art and the applicant.   As (the object) the electrolyte and energy storage device taught by the prior art and the applicant are identical within the scope of claim 20, Yonehara inherently teaches that the electrolyte having a strain of at least 500%, the ability to maintain electrochemical performance when elastically deformed, and maintains a stable charge-discharge performance at a current density of 5 mA-cm-2 under a predetermined strain.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
Regarding claim 32, Yonehara discloses the energy storage device according to claim 20, wherein the energy storage device is a rechargeable battery [0046].  
.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara as applied to claim 3 above, and further in view of Cao (CN 1296426C, machine translation).
The teachings of Yonehara as discussed above are herein incorporated.
Regarding claims 4, 5, 8, and 9, Yonehara discloses the use of N,N'-methylenebisacrylamide [0420, 0425] but does not explicitly recognize its use as a crosslinking agent or the specific formation of the types of bonds.  
Cao teaches a gel electrolyte (Abstract) formed from the combination of a hydrophobic polymer including a polyacrylate [0014, 0019] is crosslinked with the use of N,N'-methylenebisacrylamide [0041].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a crosslinking agent in the polymer used to form the gel electrolyte of Yonehara because Cao recognizes N,N'-methylenebisacrylamide as a viable crosslinking agent used in the combination of differing polymers in the formation of a gel electrolyte. 
Yonehara further recognizes the polymers used in the gel electrolyte is in a gel state and is formed into gel by covalent bond, coordination bond (chemical crosslink), and a non-covalent interaction such as ionic bond, hydrogen bond, n bond and van der Waals bonds (physical crosslink) forming a cross-linking structure providing a suppression in form including shape change [0167, 0178].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the polymer matrix of Yonehara forming a gel electrolyte would by virtue of the electrolytes recognition of being formed in a cross-linked structure by covalent bond, coordination bond, and a non-covalent interaction such as ionic bond, hydrogen bond, n bond and van der Waals bonds would also have an arrangement of both chemical and physical cross-linked portions among and between the respective selected Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07. In addition, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara as applied to claim 20 above, and further in view of Proietti et al. (US 2014/0099571).
The teachings of Yonehara as discussed above are herein incorporated.
Regarding claim 22-25, Yonehara discloses a second electrode (positive electrode active material including nickel containing compounds [0141] including for zinc-air batteries [0160] but does not explicitly teach the second electrode is a cathode including a substrate deposited with an active material, wherein the substrate is selected from the group consisting of 
Proietti teaches an electrode with catalysts formed on the respective electrode for use in primary and secondary zinc-air batteries [0101] by including a microporous carbon substrate (carbon cloth/paper; graphene) providing a metal (Fe) [0013] organic framework including zeolitic imidazolate framework (ZIF-8) [0011] prepared by pyrolysis at a temperature of at least 700°C [0024] to provide a M/N/C catalyst suitable for use in oxygen reduction reactions containing a large number of catalytic sites [0057, 101-102]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide an electrode formed on an microporous substrate including a zeolitic imidazolate framework at the respective pyrolysis temperature to provide a M/N/C catalyst in the energy storage device of Yonehara because Proietti recognizes that such a process provides for a catalyst suitable for use in oxygen reduction reactions containing a large number of catalytic sites for a metal-air battery.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) All the embodiments disclosed in the prior art of Yonehara involve formations of chemical bonds only and fails to disclose the concept of forming physical crosslinks based on intertwining connection with polymer chains being physically entangled together as defined in the amended claims. 

In response to Applicant’s arguments, please consider the following comments:
(a) The instant application defines physical cross-links to include hydrogen bonds [0115 of instant applications PGPub].  Such types of bonds (non-covalent interactions) are recognized by the teachings of Yonehara as discussed in the rejection above negating Applicants statement of being chemical bonds only.  Furthermore, as clarified within the rejection, a skilled artisan would recognize, the morphology of polymers (spaghetti like) would cause some degree of physical entanglement between the differing polymers due to the close proximity and non-covalent interactions in providing the cross-linked structure as recognized by Yonehara.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01. 
	

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727